HABHAB, Judge,
concurring in part and dissenting in part.
I concur with the majority in all respects except that I would, as the trial court ordered, vest custody of Lincoln with his mother. As the majority ably points out, this case is an example of the devastating effects which occur when parents are un*651willing to cooperate in making significant and material decisions that have a direct effect on the well being of their children. The harm done may not be able to be corrected, but I believe, as the trial court found, that Lincoln would receive greater and more meaningful discipline in the home of his mother.